Title: Tobias Lear to Alexander Robertson, 16 December 1792
From: Lear, Tobias
To: Robertson, Alexander



Sir,
Philada 16th December 1792.

Your Letter to the President of the United States dated the 4th of November, did not get to his hands ‘till a few days ago; and in reply thereto the President commands me to inform you, that it is not at present in his power to give a decided answer to the request which you make for him to employ your brother in the management of one of his farms. Even if he was in immediate want of such a person as you describe your brother to be, it would be necessary to have certain points settled previous to his giving him encouragement to come over—such as, complete evidence of his being well qualified to manage the affairs of a farm in this Country, which is different from the management of a farm in England, & especially where the labour is performed by blacks: and a knowledge of the terms upon which your brother would be willing to engage in this business. But as the President has not immediate occasion for the services of such a person he can only observe, that the usual mode of engaging overseers of farms & plantations in Virginia where his Estate lays, is to give them a share of the Crop as a compensation for their services—for instance, if there should be on a plantation ten working hands—the crop is divided into eleven shares, one of which belongs to the Overseer: if a greater or less number of hands is employed, the Overseer’s share is in proportion thereto. But the President having deviated from the common mode of cultivation practiced in that part of the Country, has been under the necessity of paying his overseers annual wages instead of giving them a share of the Crop; and the wages given to those whom he employs, as well as by other gentlemen in his vicinity who give annual wages instead of a share to the Overseer, vary from 80 to 130 Dollar ⅌ year, according to the extent of the farm to be superintended, & the skill of the person in managing the business of it. to these wages are added, a comfortable dwelling House on the farm, and a stipulated quantity of provisions, adequate to the support of the Overseer. In mentioning these terms, it must be observed

that the President speaks only of his own Estate, & those in it’s neighbourhood where he has had an opportunity of knowing the terms upon which Overseers are engaged on them. What may be given in other parts of the Country he cannot tell; & as the skill which you say your brother possesses in gardening & surveying, would not be likely to be called into exercise in overlooking such farms as the President’s, they could not be taken into the account in making a compensation for his services as an Overseer; but if they were found useful to a person who might employ him, in conjunction with his duties as Overseer or Manager, an extra compensation wou’d undoubtedly be made for them. I am Sir &c.

Tobias Lear.

